Title: George Churchman to Thomas Jefferson, 12 May 1810
From: Churchman, George
To: Jefferson, Thomas


          
             Dated in Delaware County Pensylvania 
                     12th of 5th mo. 1810
          
          
		  I remember a favourable sentiment which I receiv’d, upwards of 30 Years ago, when once in Virginia I saw what was said to be the form of a Constitution for that Colony, written by T. Jefferson, before the commencement of the revolution which has since taken place. When I first saw it, I thought a tender sensibility and moderation in sentiments marked its language. In succeeding
			 seasons, when I have perceiv’d and understood that some fellow Citizens were not sparing in censorious speeches, contemning persons and characters whom they supposed different in opinion from
			 themselves respecting affairs of Government, Policies &c. having been preserved from uniting in the clamours and party-spirit which have been sorrowfully prevalent, I have been restrain’d
			 from
			 letting that unruly member the Tongue have liberty to vilify superiors, or speak evil of any of those whom divine Providence hath permitted to be placed in high authority; yet I have often been solicitous that
			 all such may be assisted in seeking superior Wisdom to guide them safely in each momentous affair, as in his presence, who is the Omnipotent Judge and Ruler over all.
          I now address thee as one heretofore chosen to fill an important station, but of latter time withdrawn to live more retiredly, and I trust with a desire to have more leisure to meditate on things which relate to hereafter. Being ancient myself, I have been often led to sympathize with those advancing in years, under a full belief, that he who has given us life, and holds the slender thread at his command is graciously dispos’d to give all who are humble and walk in his fear, a capacity and ability in declining life, profitably to retrospect, carefully to review those dispositions which have heretofore governed, and the tenor of the conduct which has hitherto marked their passage. Oyea! being merciful beyond description to all the humble hearted of his people, hath he not often given to them the consoling experience, that their last days are, or may be, their best, brig brightest and most comfortable days. For thro proper humiliation before our Almighty Maker, our transgressions being blotted out, a glorious prospect opens of life-everlasting, in a habitation where the wicked cease from troubling.
          Altho a simple old man, I have long been apprehensive that a measure of watchmanship, or guardianship hath been committed to me, and have had a belief that honesty was best in endeavouring to discharge (in that relation) what seemed to be right in the sight of Him 
                  who is supreme, and respecting the safety and well-being of my fellow men, and that even small services do not go unrewarded.
          I have believed that a subject of great importance to the welfare of Americans in a day of righteous retribution, lies involved in the long distressed situation of those unhappy people descended from an African Stock. And if I am not mistaken an hastened and increased attention to the subject is requisite by all whom it concerns, in duly considering what can righteously be taken in hand (without undue procrastination) for bettering the condition of that poor, abject and pitiable part of the human Race. Under impressions of this kind it became my concern about the beginning of the last year, to address a few lines to him who was likely to be thy successor, in the freedom which then occurd, a copy of which I find freedom now to transmit to thee, by perusing it, with the present well-meant lines, I expect thou wilt clearly understand the true meaning of a sincere friend, who seeks the
			 welfare of his Country, and who perhaps need not further enlarge on a subject which he feels interesting.
			 Yet hoping thou may be assisted in judging wisely for thyself, and whether
			 (now
			 withdrawn from action in a public station) thy influence upon this subject, may not be available to encourage others, not unwisely to overlook a subject which, if trifled with, may sooner or
			 later be
			 attended with very serious consequences.
          
            With due respect, as a brother inferior, I subscribe myself cordially
                  
               
            thy friend
            
                  
               George Churchman
          
        